internal_revenue_service number release date index number ------------------------------------------- ------------------------- -------------------- ------------------------------------------------------ - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-118291-06 date date ------------------------- ------------------------------- ------------------------------------ ------------------------------------------------ legend tribe town ------------------------------------------------------------- tribal council commission date dear ------------------ this letter is in response to your request for a ruling submitted by your authorized representative on behalf of town that town is a political_subdivision of tribe within the meaning of sec_7871 of the internal_revenue_code the code facts and representations tribe is listed in revproc_2002_64 2002_2_cb_717 as an indian_tribal_government that is to be treated similarly to a state for specified purposes under the code town is not included in the list of political subdivisions of indian tribal governments published in revproc_84_36 1984_1_cb_510 modified revproc_86_17 1986_1_cb_550 ------------------ plr-118291-06 tribal council is the representative governing body of tribe members of tribal council are elected by vote of all voters registered on tribe’s roll of registered voters tribe has authorized tribal council to act on behalf of tribe to exercise a variety of powers including the authority to establish and regulate political subdivisions of tribe town was established by resolution of tribal council on date as a home-rule municipality and political_subdivision of tribe as a home-rule municipality town is authorized to perform all functions and exercise any power necessary for local self- governance consistent with all generally applicable laws and regulations of the federal government and tribe tribal council placed town under the governance of commission an elected governing body and delegated to town all powers necessary for local self-government including the authority to impose and collect a sales_tax commission consists of five commissioners the commissioners each of whom is elected to a term of four years the commissioners are elected by vote of all voters registered to vote in tribe elections in town’s election precinct and who reside within town’s boundaries law and analysis sec_7701 defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 treats an indian_tribal_government as a state for certain specified tax purposes sec_7871 provides that for purposes of sec_7871 a subdivision of an indian_tribal_government shall be treated as a political_subdivision of a state if and only if the secretary_of_the_treasury determines after consultation with the secretary of the interior that such subdivision has been delegated the right to exercise one or more of the substantial governmental functions of the indian_tribal_government revproc_84_36 provides a list of political subdivisions of indian tribal governments that are to be treated as political subdivisions of a state for specified purposes of the code revproc_84_37 1984_1_cb_513 modified revproc_86_17 provides procedures for a governmental_unit of an indian_tribal_government not included on the list published in revproc_84_36 to request a ruling qualifying it for treatment as a political_subdivision of a state as provided under sec_7871 section dollar_figure of revproc_84_37 provides that a subdivision of an indian_tribal_government that has been delegated one of the generally accepted sovereign powers may qualify as a political_subdivision of a state as provided under sec_7871 section plr-118291-06 dollar_figure indicates that the generally accepted sovereign powers of states are the power to tax the power of eminent_domain and the police power tribe is an indian_tribal_government that is to be treated as a state for specified purposes under the code tribe established town as a political_subdivision of tribe and town is authorized to exercise taxing powers the portion of tribe’s taxing power delegated to town is not insubstantial this office has consulted with the united_states department of the interior regarding tribe and town the united_states department of the interior has opined that tribe has effectively delegated to town the power to tax accordingly after consultation with the secretary of the interior we conclude that within the meaning of sec_7871 town has been delegated one or more of the substantial governmental functions of tribe therefore for purposes of sec_7871 town will be treated as a political_subdivision of a state conclusion based on the information submitted and representations made we conclude that pursuant to sec_7871 town is a political_subdivision of an indian_tribal_government tribe and accordingly town will be treated as a political_subdivision of a state for purposes of sec_7871 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to town’s authorized representatives plr-118291-06 the ruling contained in this letter is based upon information and representations submitted by town and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely assistant chief_counsel exempt_organizations employment_taxes government entities by vassiliki tsilas assistant branch chief tax exempt bond branch
